UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2014



EUGENE GRAY,

                                            Plaintiff - Appellant,

          versus

WILLIAM S. COHEN, Honorable, Secretary Department of
Defense; U. S. DEFENSE COMMISSARY AGENCY; RICHARD E. BEALE,
Executive Director, in his individual and official capacity;
CROSBY JOHNSON, Director of Contracts, in his individual and
official capacity; VICKIE ARCHILLETTI, Manager, Contracts
Business Unit, in her individual and official capacity;
LARRY HAHN, Director, Contract Equipment Division, in his
individual and official capacity; HAROLD WHITE, Supervisor,
Contract Equipment Branch, in his individual and official
capacity; ARAM DARAKAJUIAN, Supervisor, Personnel Relations
Specialist, in his individual and official capacity; PHIL
KOREN, General Counsel, in his individual and official
capacity; JOHN SCHERE, II, General Counsel, in his
individual and official capacity; KATHY HAWTHORNE, Contract
Specialist, in her individual and official capacity; UNITED
STATES DEPARTMENT OF LABOR

                                           Defendants - Appellees,

          and

MEDICAL COLLEGE OF VIRGINIA; JOEL SILVERMAN,
Doctor, in his individual and official
capacity,

                                                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-99-255-3)
Submitted: January 29, 2004             Decided:   February 4, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Gray, Appellant Pro Se. M. Hannah Lauck, Assistant United
States Attorney, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Eugene Gray appeals the district court’s order denying as

untimely his motion to reconsider a prior order dismissing his

civil action.     Our review of the record and the district court’s

opinion discloses no reversible error.     Accordingly, although we

grant Gray’s motion to proceed in forma pauperis on appeal, we deny

Gray’s motion for a stay and affirm on the reasoning of the

district court.    See Gray v. Cohen, No. CA-99-255-3 (E.D. Va. June

12, 2003).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -